Citation Nr: 1019500	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code for on-the-job training 
received at the [redacted] prior to March 24, 
2007.  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1992 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied entitlement to the benefit 
currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before entitlement to the educational 
assistance benefits sought is ready for further adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In particular, there is outstanding relevant evidence that 
should be associated with the claims file prior to 
adjudication.  The Veteran seeks retroactive payment of 
educational benefits under the Montgomery GI Bill, or MGIB, 
for an on-the-job training program offered by the police 
department at which he worked.  The matter at hand is what 
the proper commencing date should be for the award of 
educational assistance paid to the Veteran.  Commencing dates 
may be established by many factors, to include the date of 
certification by the educational institution in question, the 
effective date of approval of the course, or one year prior 
to the date VA receives approval notice for the course.  See 
38 C.F.R. § 21.7131 (2009).  Also, "when a Veteran enrolls 
in a program of apprenticeship or other on-the-job training, 
the commencing date of the award of educational assistance 
shall be the first date of employment in the training 
position."  38 C.F.R. § 21.7131(c)(3).  

In light of the foregoing, the Board must consider the date 
of certification by the educational institution and the first 
date of employment in the on-the-job training position.  
These dates are not of record at this time and must be 
obtained prior to a determination in this appeal.  

In addition, the Board notes that an administrative denial 
letter reportedly sent to the Veteran in May 2008 was not 
associated with the claims file at the time of the Board's 
review.  The Veteran has submitted a Notice of Disagreement 
with the denial in question, thus demonstrating actual 
receipt of a denial letter.  Nonetheless, the Board requests 
that a copy of the May 2008 correspondence to the Veteran, 
describing the start date of his award, be sought and 
associated with the claims file if possible.  VA is required 
to make as many requests as necessary to obtain relevant 
records when such are held by a Federal department or agency, 
ending efforts to obtain such records only when it is 
determined that they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding procedural 
documents pertaining to this Veteran's 
claim.  In particular, copies of the 
following should be sought and 
obtained:
		(a)  May 2008 administrative 
denial letter;
		(b)  Enrollment Certification, VA 
Form 22-1999, or equivalent for on-the-
job training provided at the [redacted]
[redacted].
	
2.  The Veteran and/or the [redacted]
[redacted] should be contacted to 
obtain documentation of the first date 
of the Veteran's employment in the 
training position in question.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative, should one be 
appointed, must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

